Title: From Thomas Jefferson to William Armistead Burwell, 22 November 1808
From: Jefferson, Thomas
To: Burwell, William Armistead


                  
                     My dear Sir
                     
                     Washington Nov. 22. 08.
                  
                  Your friendly intimations to me as to matters respecting myself, never need an apology. I know them always to proceed from the kindest motives, & am thankful for them. I have had too many proofs of the interest you take in what concerns me to have a doubt of this. but the story from Richmond is one of those unfounded falsehoods which assail me regularly in whatever direction I move. mr Jefferson, had instructions in December or January last, to sell my tobo. then delivered him whenever he could get 7. Dollars. you know the slight expectation entertained in the summer that Gr. Britain would revoke her decrees & you now know the ground of that expectation. but from the moment of the return of the St. Michael, which was about the beginning of October, it was known publicly that this vessel brought the most unfavorable accounts. notwithstanding this, from pretended London letters & lies of the federalists themselves, a new hope was excited among the Speculators, who had given 6. 7. & 8. D. for tobo. at Richmond some weeks before mine was sold. at length the price originally limited for mine was offered to mr Jefferson, who thereupon sold, recieving one half in cash, the other payable in 60. Days. since the transaction, the bitter spirits of the place have tacked to it a story that mr Coles had written & his letter was shewn saying the embargo would be taken off. in the first place I never heard of any letter written by mr Coles till I saw it mentioned in a N.Y. paper, after my tobo. was sold & the first paiment remitted me. in the next place, mr Coles letter did not say one word about the embargo; it only stated to his brother that he had heard mr Madison say the night before that wheat was at 14/ sterling in England & therefore, expecting that that would in some way affect prices here, he strongly dissuaded him from selling his wheat. he accordingly declined selling & went home. this Letter discouraging the sale of wheat, was by that perversion so habitual with these people, made to be an encouragement to the sale of my tobo. mr Coles has fully stated this in the Richmond papers, and I pray you to speak with him on the subject, as he knows that his letter was totally unknown to me, & in fact had no more connection with the sale of my tobo. nor could, when candidly stated, have no more effect on it’s price, than on the price of Louisiana. your suggestion of relinquishing the contract has not I think been well weighed. the consequence would inevitably be that instead of giving me credit for a liberal act, the federalists would consider it as a plea of guilty, and give to the story a new form of ten-fold malignity & difficulty to refute. ‘conscious of having cheated the purchasers, he has slunk out of a transaction which he knew could not be supported, & claims merit for his meanness as if it were a liberality.’ as sure as we live this turn, or a worse one if they could find a worse would be given it, and the inference of guilt would be rendered more plausible. no, my dear friend, it has been a fair & honorable transaction, and my reputation is pledged to maintain it as such: and long experience has convinced me that this is not to be done by shuffling the question from one ground to another, but by taking & holding to the original ground of truth. were I to buy off every federal lie by a sacrifice of 2. or 3000. D. a very few such purchases would make me as bankrupt in reputation as in fortune. to buy off one lie, is to give a premium for the invention of others. from the moment I was proposed for my present office, the volumes of calumny & falshood issued to the public, rendered impracticable every idea of going into the work of fending & proving. I determined therefore to go strait forward in what was right, and to rest my character with my countrymen, not on depositions & affidavits, but on what they should themselves witness, the course of my life. I have had no reason to be dissatisfied with the confidence reposed in the public, on the contrary great encouragement to persevere in it to the end. the federalists, very evidently, instead of lying me down, have lied themselves down, and so near the end of my course, it would not be wise in me to give them a new credit by paying a respect to a new falshood which I had never done to former ones. many of these would have required only a simple denial, but I saw that even that would have led to the infallible inference, that whatever I had not denied was to be presumed true. I have therefore never done even this but to such of my friends as happened to converse with me on these subjects, and I have never believed that my character could hang upon every two-penny lie of our common enemies. the story in question is now an old one, of about a month, yet it had made so little impression on me that I had never thought of it in our conversations, or I should have mentioned it to you: and I cannot help believing that on reconsideration you will think that the course I propose is consonant with a system from which it would not be adviseable to depart at this late day. still the interest you have felt on the subject is an additional proof of your friendship, and meets my sincere acknolegements, to which permit me to add the assurances of my affectionate attachment & respect.
                  
                     Th: Jefferson
                     
                  
               